UNITED STATES DISTRIC'I` COUR'I`
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
GREGORY ISAAC KING, )
Plaintiff, §
v. § No. 4:18-CV-1213 JAR
BRUCE REISER & ASSOCIATES, §
Defendant. §

MEMORANDUM AND ORDER
This matter is before the Court upon the motion of Gregory lssac King for leave to
proceed herein in forma pauperis Having reviewed the financial information submitted in
support of the motion, the Court has determined that plaintiff is unable to pay the filing fee. 'I`he
Court Will therefore grant the motion. In addition, based upon a review of the complaint, the
Court finds that it must be dismissed as factually frivolous under Denton v. Hernandez, 504 U.S.
25, 32-33 (1992).
Legal Standard on Initial Review
Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma
pauperis if it is frivolous, malicious, fails to state a claim upon Which relief can be grantcd, or
seeks monetary relief from a defendant Who is immune from such relief. An action is frivolous if
it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490 U.S. 319, 328 (1989).
An action is factually frivolous if the facts alleged are “clearly baseless.” Denton, 504 U.S. at
32~33. Allegations are clearly baseless if they are “fanciful,” “delusional,” or “fantastic.” Id.
When reviewing a pro se complaint under § 191 5(e)(2), the Court must give it the benefit
of a liberal construction Haz`nes v. Kerner, 404 U.S. 519, 520 (1972). However, even pro se

complaints are required to allege facts which, if true, state a claim for relief as a matter of laW.

 

 

Martin v. Aubuchon, 623 F.2d l282, 1286 (8th Cir. 1980).
Discussion

Plaintiff brings this action pursuant to 42 U.S.C. § 1983, alleging violation of his civil
rights. Plaintiff filed a complaint on July 20, 2018, against defendant Bruce Reiser & Associates.
Aithough difficult to decipher, plaintiff s complaint and its exhibits state that plaintiff “Would
like to file a relief request of abuse of access to our Eifee Technoiogy from members of the U.S.
Military against myself and family members which has caused great pain and discomfort rfhis
action has been going on for over 2 weeks and is [illegible] with a range that covers the twin
cities.” In addition to his original complaint, plaintiff has filed four supplemental pleadings, as
well as a motion to add parties. In his supplemental pleadings, plaintiff asserts that he has been
the subject of c‘mail manipulation.”

Further, plaintiff seeks reconsideration of the Court’s earlier denial of plaintiff s request
for emergency funding [Doc. #5] to return to Minnesota. In his reconsideration motions, [Doc.
#lO and #12], plaintiff states that he wishes to return to Minnesota to “dispute a dismissal of a
harassment case” against a parole officer and to allow for “additional physical harm proof from
CT imaging.”

The Court finds the factual allegations in the complaint to be delusional and fanciful, and
therefore clearly baseless. See Denton, 504 U.S. at 32-33. The Court therefore concludes that
this action is factually frivolous, and Will dismiss it as such. See 28 U.S.C. § l9lS(e)(2)(B)(i).

Additionaily, as stated in the Order denying plaintiffs request for emergency financial
assistance, the Court has no jurisdiction to grant plaintiff the relief he requested in his motion.
The federal courts are courts of limited jurisdiction “They possess only that power authorized

by Constitution and statue, which is not to be expanded by judicial decree.” Kokkonen v.

 

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Simply, the Court is without
jurisdiction to give plaintiff money to help him return to his home state. As such, plaintiff’ s
motions for reconsideration of the denial of the request for emergency assistance will be denied.

Accordingly,

IT IS HEREBY ORI)ERED that plaintiff’ s motion to proceed in forma pauperis [Doc.
#2} is GRANTED.

IT IS FURTHER ORDERED that plaintist complaint as well as the supplements to
plaintiffs complaint, are DISMISSED without prejudice because they are factually frivolous A
separate order of dismissal will be entered herewith

IT IS FURTHER ORDERED that plaintiffs motions for reconsideration of the denial
of his request for emergency assistance [Doc. #10 and #12] are DENIED.

IT IS FURTHER ORDERED that an appeal of this dismissal would not be taken in
good faith.

A separate Order of Dismissal shall accompany this Memorandum and Order.

-¢£_.
mae this /£ '<T£§ of Febmary, 2019.

JM-&

.lO . ROSS
UN D STATES DISTRICT JUDGE

 

